MEMORANDUM OF DECISION.
In this appeal from an order of the Superior Court (Knox County) affirming a decision of the District Court (sitting as the Small Claims Court) awarding $374.53 to the buyer of carpet, defendant-seller asserts that the District Court applied an erroneous principle of law to the facts. The Superior Court properly denied defendant’s appeal where defendant failed to preserve an adequate record, as required by M.D.C.Civ.R. 75(c), and where the District Court’s decision fails to reveal affirmatively any error of law. See Manzo v. Reynolds, 477 A.2d 732, 734 (Me.1984).
The entry is:
Judgment affirmed.
All concurring.